DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 8, and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 6, and 7 of copending Application No. 17/139,457 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instead of the lipstick an analogous cosmetic is claimed i.e. a skincare formulation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation "the smartphone" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected for their incorporation of the above through their dependency of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samain et al. (US 2017/0360178 A1).
Re: Claim 1, Samain discloses the claimed invention including a system comprising: 
a mobile user device (100) that includes processing circuitry (Fig. 30, Para. 219, smartphone inherently has circuitry for executing applications) configured to
execute an application that receives a selection of a target color of lipstick from a user (Para. 217, selects color), and
determine and transmit a recipe for generating the target color of the lipstick that is based on a combination of a plurality of separate lipstick ingredients (Para. 218, generate recipe for selected color); and
a dispensing device (11) configured to receive the transmitted recipe from the mobile user device and dispense each of the plurality of separate lipstick ingredients onto a common dispensing surface (115) such that when the dispensed amounts of each of the plurality of separate lipstick ingredients is blended on the dispensing surface, the target color of the lipstick is achieved (Fig. 30, Para. 311-312, 332, 468, smartphone transmit to dispenser),
wherein the processing circuitry of the mobile user device is configured to present at least one candidate color of lipstick to the user that is based on at least a user profile (307) of the user of the smartphone except for expressly using the term profile. However, in Fig. 31, para. 385, the user device has candidate colors based on the user profile, a favorites page implicitly requires a user to make the favorites and requires some sort of profile to remember said favorites.
Re: Claim 2, Samain discloses the claimed invention including the processing circuitry of the mobile user device is configured to present at least one candidate color of lipstick to the user that is based further on at least one of a questionnaire answered by the user, social media accounts of the user, social media accounts followed by the user, local fashion information based on geolocation, and environment data related to the user (Para. 425, proposes color based on a questionnaire
Re: Claim 3, Samain discloses the claimed invention including an external server that communicates with the mobile user device over a network, wherein the processing circuitry of the mobile user device is configured to transmit user inputs used to configure the user profile to the external server, and the external server includes processing circuitry configured to determine relevant images that include candidate colors of lipstick based on the user inputs and to transmit the determined relevant images to the mobile user device (Para. 402, 403, data inputted may be stored on a server).
Re: Claim 5, Samain discloses the claimed invention including the processing circuitry of the mobile user device is configured to display an interface that allows the user to virtually try-on the at least one candidate color of lipstick to the user on a self-taken image of the user (Fig. 38, Para. 400, virtually display face and test different product thereon).
Re: Claim 6, Samain discloses the claimed invention including the processing circuitry of the mobile user device is configured to display a color palette to the user which represents all colors which can be produced by the dispensing device based on the specific set of the plurality of separate lipstick ingredients currently installed in the dispensing device (Fig. 31, Para. 373, color palette based on installed ingredients).
Re: Claim 8, Samain discloses the claimed invention including the dispensing surface is configured to be part of a detachable portion of the apparatus (Para. 333, screws on and can screw off).
Re: Claim 9, the device of Samain as evidenced in the rejection of claim 1 above is capable of performing the claimed method. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samain et al. (US 2017/0360178 A1) as applied to claim 3 above, and further in view of Bensen (US 2019/0208887 A1).
Re: Claim 4, Samain discloses the claimed invention except for using social media images. However, Bensen discloses a processing circuitry of an external server (750) is configured to determine the relevant images based on images of people wearing cosmetic included in social media platforms (Para. 68, 72, incorporates social media content through an external server).
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to include images from social media as taught by Bensen, since Bensen states in paragraph 68 that such a modification better informs and predicts styles of interest to the user based upon preferences indicated within the user's social media presence.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samain et al. (US 2017/0360178 A1) as applied to claim 6 above, and further in view of Miller (US 2015/0250294 A1).
Re: Claim 7, Samain discloses the claimed invention including the processing circuitry of the mobile user device is configured to determine the color palette to display to the user based on color combinations found in the user’s selfie image (Fig. 31, Para. 425, recommends colors based on user's image according to color combinations) except for the user’s outfit. However, Miller teaches recommending certain cosmetics based on the user’s outfit (Para. 63, based on outfit).
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to include recommendations based on outfit as taught by Miller, since Miller states in paragraph 63 that such a modification provides recommendations to match and complete the user’s look.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bowyer, Jedlinski, Rosenberg, Gedamu, Chiasson, and Schwartz are cited disclosing systems for dispensing cosmetics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754